            Case 1:21-cv-00585-KFP Document 1 Filed 09/03/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLETDISTINKITOF ALABAMA
                                  SOUTHEOrtilVISION

THERESA MUSICK,                     nn SEP         A

       Plaintiff,                                       ";
                                                          A
                                               )
v.                                             )        Case No.
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
       Defendant.                              )
                                            COMPLAINT

       Plaintiff hereby files the following Complaint against Defendant United States of America:

                               JURISDICTIONAL ALLEGATIONS

       1.        This is an action for personal injury under the Federal Tort Claims Act, 28 U.S.C.

§ 2671 et seq.

       2.        This Court hasjurisdiction under 28 U.S.C. § 1346(b). Venue is proper in this district

and division under 28 U.S.C. § 1402(b).

       3.        Plaintiffs claim arises from acts and omissions that occurred at the United States Post

Office in Enterprise, Coffee County, Alabama,on November 14, 2018.

       4.        Coffee County is in the Southern Division ofthe Middle District of Alabama.

       5.        Plaintiff is a resident and citizen of Coffee County, Alabama.

       6.        Plaintiff made her claim in writing to the appropriate agency at the United States

Postal Service, Alabama District Tort Claims Coordinator, Post Office Box 906, Birmingham,

Alabama 35201-0906 on or about October 19, 2020, on account of the acts and omission alleged

herein. The agency received the claim on or about October 30,2020. The agency failed to respond

to the claim within six months, or by April 30, 2021.
              Case 1:21-cv-00585-KFP Document 1 Filed 09/03/21 Page 2 of 3




                                            COUNT ONE
                                            (Negligence)

         7.      On November 14, 2018, Plaintiff was a business invitee of the United States Post

Office in Enterprise, Alabama. The post office is located at 616 Glover Avenue,Enterprise, Alabama

36330.

         8.      As Plaintiffentered the post office, she walked approximately four feet into the lobby

when she slipped and fell forward directly onto her left knee.

         9.      After the fall, Plaintiff looked in the area where she had slipped and noticed a large

puddle of water that had accumulated on the floor. The puddle was approximately 36 inches to 40

inches oval shaped.

         10.     There were no wet floor signs or other signs in the area warning Plaintiff of the

presence ofthe water on the floor.

         11.      The water on the floor of the post office caused the floor to be in a defective and

unreasonably dangerous condition.

         12.     The unreasonably dangerous condition of the floor was caused by the negligence,

carelessness, and unskillfulness of employees or agents ofthe Defendant while acting in the line of

their duty.

         13.     Employees or agents of the Defendant negligently maintained, inspected, and/or

caused the unreasonably dangerous condition ofthe floor.

         14.     Employees or agents of the Defendant negligently failed to warn Plaintiff of the

unreasonably dangerous condition ofthe floor prior to the incident.

         15.     The unreasonably dangerous condition of the floor had existed for such an

unreasonable length of time that employees or agents of Defendant knew or should have known of

the condition and been on notice ofthe condition's existence prior to the incident involving Plaintiff.

                                              Page 2 of 3
            Case 1:21-cv-00585-KFP Document 1 Filed 09/03/21 Page 3 of 3




        16.     Employees or agents ofthe Defendant created or allowed the unreasonably dangerous

condition ofthe floor so notice to the Defendant is presumed by law.

        17.     At all times material to this action, Defendant owed members ofthe public who came

upon its premises,including Plaintiff, a duty to exercise ordinary care in keeping its premises safe, to

warn of the existence of any ha7ards on its premises, and to remove any ha7ards that existed on its

premises.

        18.     At the time of the incident, Plaintiff fell even though she exercised ordinary care for

her own personal safety because she lacked knowledge of the ha7ard created due to Defendant's

negligent actions or inactions.

        19.     As a proximate result of the previously described negligence, for which Defendant

United States of America is liable, Plaintiff suffered injuries to her left knee, leg, and other areas of

the body; physical pain and suffering; permanent impairment and disability; mental anguish; loss of

enjoyment of life; expense of medical care and treatment; lost wages; and other damages. These

losses are permanent or continuing and Plaintiff will suffer the losses in the future.

        WHEREFORE, Plaintiff prays for a judgment to be entered against Defendant United

States of America for compensatory damages in an amount to be detennined by the trier of fact,

and such other relief to which she may be entitled.


                                                'will   ii4dww
                                                William S. Morris
                                                Attorney for Plaintiff
                                                Alabama State Bar No. ASB-3931-Y85T
                                                MORRIS,CARY,ANDREWS,
                                                TALMADGE & DRIGGERS,LLC
                                                3334 Ross Clark Circle
                                                Dothan, Alabama 36303
                                                Telephone:(334)702-0000
                                                Facsimile:(334)673-0077



                                              Page 3 of 3
